EXHIBIT 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS TO THE COMPANY’S REGISTRATION STATEMENT ON FORM S-8 We hereby consent to the incorporation by reference in the Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (333-112569) of Ambient Corporation of our report dated March 30, 2010 relating to the financial statements which appears in this Form 10-K. /s/ Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Certified Public Accountants Saddle
